DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 of U.S. Patent No. 10,909,330. Although the claims at issue are not identical, they are not patentably distinct from each other because simply removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Application No. 17135385
US Patent No. 10,909,330
1. A personalized vehicle number plate generation computer system comprising: 	a processor;	a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 	receive individual identifying content; generate a first plurality of character strings of a predetermined number of characters, wherein the generation of the first character strings is derived from an application of a rules-based algorithm to the received individual identifying content; 	


	

	separate from the generation of the first character strings derived from the application of the rules-based algorithm to the received individual identifying content, generate a second plurality of character strings of a range of predetermined numbers of characters, wherein the generation of the second character strings is derived from an application of a hybrid-type algorithm to the same received individual identifying content that the rules-based algorithm was applied to, 









	and the hybrid-type algorithm is different from the rules-based algorithm; 	
	compare the first and second generated character strings with unavailable character strings associated with unavailable vehicle number plates; 	cause a presentation of available character strings, said presentation being based on the comparison of the first and second generated character strings with the unavailable character strings associated with the unavailable vehicle number plates; and 	receive a selection of at least one of the presented available character strings in association with an unissued personalized vehicle number plate.  
1. A personalized vehicle number plate generation computer system comprising: 
	a processor; 
	a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
	receive individual identifying content; generate a first plurality of character strings of a predetermined number of characters, wherein the generation of the first character strings is derived from an application of a rules-based algorithm to the received individual identifying content by: (a) interposing one or more characters between the received individual identifying content, or (b) prefixing or suffixing one or more characters to the received individual identifying content; 	separate from the generation of the first character strings derived from the application of the rules-based algorithm to the received individual identifying content, generate a second plurality of character strings of a range of predetermined numbers of characters, wherein: the generation of the second character strings is derived from an application of a hybrid-type algorithm to the same received individual identifying content that the rules-based algorithm was applied to by: (i) replicating at least one of the characters of the received individual identifying content to produce a first generation set of character strings, (ii) for each member of the first generation set, replicating at least one of the characters to produce a second generation set of character strings, and (iii) repeating (ii) for each member of the second generation set until a predetermined maximum number of characters is obtained in the generated set of character strings, and the hybrid-type algorithm is different from the rules-based algorithm; 	compare the first and second generated character strings with unavailable character strings associated with unavailable vehicle number plates; 	cause a presentation of available character strings, said presentation being based on the comparison of the first and second generated character strings with the unavailable character strings associated with the unavailable vehicle number plates; and 	receive a selection of at least one of the presented available character strings in association with an unissued personalized vehicle number plate.
2. The personalized vehicle number plate generation computer system of Claim 1, wherein when executed by the processor, the plurality of instructions cause the processor to cause the memory device to periodically store the unavailable character strings associated with the unavailable vehicle number plates locally in a digital trie data structure for comparison with the generated character strings.  
2. The personalized vehicle number plate generation computer system of claim 1, wherein when executed by the processor, the plurality of instructions cause the processor to cause the memory device to periodically store the unavailable character strings associated with the unavailable vehicle number plates locally in a digital trie data structure for comparison with the generated character strings.
3. The personalized vehicle number plate generation computer system of Claim 2, wherein when executed by the processor, the plurality of instructions cause the processor to periodically import, from a remote database, a substantially real-time record of the unavailable character strings associated with the unavailable vehicle number plates.  
3. The personalized vehicle number plate generation computer system of claim 2, wherein when executed by the processor, the plurality of instructions cause the processor to periodically import, from a remote database, a substantially real-time record of the unavailable character strings associated with the unavailable vehicle number plates.
4. The personalized vehicle number plate generation computer system of Claim 3, wherein when executed by the processor, the plurality of instructions cause the processor to compare the selected at least one of the presented available character strings with the unavailable character strings associated with the unavailable vehicle number plates imported from the remote database to confirm availability of the selected at least one of the available character strings.  
4. The personalized vehicle number plate generation computer system of claim 3, wherein when executed by the processor, the plurality of instructions cause the processor to compare the selected at least one of the presented available character strings with the unavailable character strings associated with the unavailable vehicle number plates imported from the remote database to confirm availability of the selected at least one of the available character strings.
5. The personalized vehicle number plate generation computer system of Claim 1, wherein when executed by the processor, the plurality of instructions cause the processor to combine the first and subsequent sets of the character strings to provide the second plurality of character strings of the range of predetermined numbers of characters.  
5. The personalized vehicle number plate generation computer system of claim 1, wherein when executed by the processor, the plurality of instructions cause the processor to combine the first and subsequent sets of the character strings to provide the second plurality of character strings of the range of predetermined numbers of characters.
6. A method of operating a personalized vehicle number plate computer system, said method comprising: 	receiving individual identifying content; 	generating, by a processor, a first plurality of character strings of a predetermined number of characters, wherein the generation of the character strings is derived from an application of a rules-based algorithm to the received individual identifying content; 
	






	separate from the generation of the first character strings derived from the application of the rules-based algorithm to the received individual identifying content, generating, by the processor, a second plurality of character strings of a range of predetermined numbers of characters, wherein the generation of the second character strings derived from an application of a hybrid-type algorithm to the same received individual identifying content that the rules- based algorithm was applied to, and the hybrid-type algorithm is different from the rules-based algorithm; 	











	comparing, by the processor, the first and second generated character strings with unavailable character strings associated with unavailable vehicle number plates; 	causing a presentation of available character strings, said presentation being based on the comparison of the first and second generated character strings with the unavailable character strings associated with the unavailable vehicle number plates; and 	receiving a selection of at least one of the presented available character strings in association with an unissued personalized vehicle number plate.  
6. A method of operating a personalized vehicle number plate computer system, said method comprising: 	receiving individual identifying content; 	generating, by a processor, a first plurality of character strings of a predetermined number of characters, wherein the generation of the character strings is derived from an application of a rules-based algorithm to the received individual identifying content, and generating, by the processor, the first plurality of character strings of the predetermined number of characters comprises: (a) interposing one or more characters between the received individual identifying content, or (b) prefixing or suffixing one or more characters to the received individual identifying content;
	separate from the generation of the first character strings derived from the application of the rules-based algorithm to the received individual identifying content, generating, by the processor, a second plurality of character strings of a range of predetermined numbers of characters, wherein: the generation of the second character strings is derived from an application of a hybrid-type algorithm to the same received individual identifying content that the rules-based algorithm was applied to, the hybrid-type algorithm is different from the rules-based algorithm, and generating, by the processor, the second plurality of character strings comprises: (i) replicating at least one of the characters of the received individual identifying content to produce a first generation set of character strings, (ii) for each member of the first generation set, replicating at least one of the characters to produce a second generation set of character strings, and (iii) repeating (ii) for each member of the second generation set until a predetermined maximum number of characters is obtained in the generated set of character strings; 	comparing, by the processor, the first and second generated character strings with unavailable character strings associated with unavailable vehicle number plates; 	causing a presentation of available character strings, said presentation being based on the comparison of the first and second generated character strings with the unavailable character strings associated with the unavailable vehicle number plates; and 	receiving a selection of at least one of the presented available character strings in association with an unissued personalized vehicle number plate.
7. The method of Claim 6, further comprising periodically storing, by a memory device, the unavailable character strings associated with the unavailable vehicle number plates locally in a digital trie data structure for comparison with the generated character strings.  
7. The method of claim 6, further comprising periodically storing, by a memory device, the unavailable character strings associated with the unavailable vehicle number plates locally in a digital trie data structure for comparison with the generated character strings.
8. The method of Claim 7, further comprising periodically importing the unavailable character strings from a remote database including a substantially real-time record of the unavailable character strings associated with the unavailable vehicle number plates.  
8. The method of claim 7, further comprising periodically importing the unavailable character strings from a remote database including a substantially real-time record of the unavailable character strings associated with the unavailable vehicle number plates.
9. The method of Claim 8, further comprising comparing, by the processor, the selected at least one of the presented available character strings with the unavailable character strings associated with the unavailable vehicle number plates from the remote database to confirm availability of the selected at least one of the available character strings.  
9. The method of claim 8, further comprising comparing, by the processor, the selected at least one of the presented available character strings with the unavailable character strings associated with the unavailable vehicle number plates from the remote database to confirm availability of the selected at least one of the available character strings.
10. The method of Claim 6, wherein generating, by the processor, the second plurality of character strings further comprises combining the first and subsequent sets of the character strings to provide the second plurality of character strings of the range of predetermined numbers of characters.  
10. The method of claim 6, wherein generating, by the processor, the second plurality of character strings further comprises combining the first and subsequent sets of the character strings to provide the second plurality of character strings of the range of predetermined numbers of characters.
11. The method of Claim 6, further comprising combining, by the processor, the first and second generated character strings to provide a combined set of generated character strings prior to comparison with the unavailable character strings associated with the unavailable vehicle number plates.  
11. The method of claim 6, further comprising combining, by the processor, the first and second generated character strings to provide a combined set of generated character strings prior to comparison with the unavailable character strings associated with the unavailable vehicle number plates.
12. The method of Claim 11, further comprising partitioning, by the processor, the combined set of character strings prior to presenting the available character strings, said partitioning involving separating of the combined set of character strings into subsets of character strings of respective of the range of predetermined numbers of characters.  
12. The method of claim 11, further comprising partitioning, by the processor, the combined set of character strings prior to presenting the available character strings, said partitioning involving separating of the combined set of character strings into subsets of character strings of respective of the range of predetermined numbers of characters.
13. A non-transitory computer readable medium that stores a plurality of instructions that, when executed by a processor, cause the processor to: 	receive individual identifying content; 	generate a first plurality of character strings of a predetermined number of characters, wherein the generation of the first character strings is derived from an application of a rules- based algorithm to the received individual identifying content; 	




	separate from the generation of the first character strings derived from the application of the rules-based algorithm to the received individual identifying content, generate a second plurality of character strings of a range of predetermined numbers of characters, wherein the generation of the second character strings is derived from an application of a hybrid-type algorithm to the same received individual identifying content that the rules-based algorithm was applied to, 









	and the hybrid-type algorithm is different from the rules-based algorithm; 	
	compare the first and second generated character strings with unavailable character strings associated with unavailable vehicle number plates; 	cause a presentation of available character strings, said presentation being based on the comparison of the first and second generated character strings with the unavailable character strings associated with the unavailable vehicle number plates; and 	receive a selection of at least one of the presented available character strings in association with an unissued personalized vehicle number plate.  
13. A non-transitory computer readable medium that stores a plurality of instructions that, when executed by a processor, cause the processor to: 	receive individual identifying content; 	generate a first plurality of character strings of a predetermined number of characters, wherein the generation of the first character strings is derived from an application of a rules-based algorithm to the received individual identifying content by: (a) interposing one or more characters between the received individual identifying content, or (b) prefixing or suffixing one or more characters to the received individual identifying content; 	separate from the generation of the first character strings derived from the application of the rules-based algorithm to the received individual identifying content, generate a second plurality of character strings of a range of predetermined numbers of characters, wherein: the generation of the second character strings is derived from an application of a hybrid-type algorithm to the same received individual identifying content that the rules-based algorithm was applied to by: (i) replicating at least one of the characters of the received individual identifying content to produce a first generation set of character strings, (ii) for each member of the first generation set, replicating at least one of the characters to produce a second generation set of character strings, and (iii) repeating (ii) for each member of the second generation set until a predetermined maximum number of characters is obtained in the generated set of character strings, and the hybrid-type algorithm is different from the rules-based algorithm; 	compare the first and second generated character strings with unavailable character strings associated with unavailable vehicle number plates;	cause a presentation of available character strings, said presentation being based on the comparison of the first and second generated character strings with the unavailable character strings associated with the unavailable vehicle number plates; and 	receive a selection of at least one of the presented available character strings in association with an unissued personalized vehicle number plate.
14. The non-transitory computer readable medium of Claim 13, wherein when executed by the processor, the plurality of instructions cause the processor to cause the memory device to periodically store the unavailable character associated with the unavailable vehicle number plates strings locally in a digital trie data structure for comparison with the generated character strings.  
14. The non-transitory computer readable medium of claim 13, wherein when executed by the processor, the plurality of instructions cause the processor to cause the memory device to periodically store the unavailable character associated with the unavailable vehicle number plates strings locally in a digital trie data structure for comparison with the generated character strings.
15. The non-transitory computer readable medium of Claim 14, wherein when executed by the processor, the plurality of instructions cause the processor to periodically import, from a remote database, a substantially real-time record of the unavailable character strings associated with the unavailable vehicle number plates.  
15. The non-transitory computer readable medium of claim 14, wherein when executed by the processor, the plurality of instructions cause the processor to periodically import, from a remote database, a substantially real-time record of the unavailable character strings associated with the unavailable vehicle number plates.
16. The non-transitory computer readable medium of Claim 15, wherein when executed by the processor, the plurality of instructions cause the processor to compare the selected at least one of the presented available character strings with the unavailable character strings associated with the unavailable vehicle number plates imported from the remote database to confirm availability of the selected at least one of the available character strings.  
16. The non-transitory computer readable medium of claim 15, wherein when executed by the processor, the plurality of instructions cause the processor to compare the selected at least one of the presented available character strings with the unavailable character strings associated with the unavailable vehicle number plates imported from the remote database to confirm availability of the selected at least one of the available character strings.
17. The non-transitory computer readable medium of Claim 13, wherein when executed by the processor, the plurality of instructions cause the processor to combine the first and subsequent sets of the character strings to provide the second plurality of character strings  
17. The non-transitory computer readable medium of claim 13, wherein when executed by the processor, the plurality of instructions cause the processor to combine the first and subsequent sets of the character strings to provide the second plurality of character strings of the range of predetermined numbers of characters.
18. A device comprising: 
	an input device; 
	a display device; 
	a processor; 
	a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
	receive, via the input device, individual identifying content;
	communicate the received individual identifying content to a server that generates, via an application of a rules-based algorithm to the received individual identifying content, a first plurality of character strings of a predetermined number of characters, 




	separate from the generation of the first character strings derived from the application of the rules-based algorithm to the received individual identifying content, generates, via an application of a hybrid-type algorithm to the same received individual identifying content that the rules-based algorithm was applied to, wherein the hybrid- type algorithm is different from the rules-based algorithm, a second plurality of character strings of a range of predetermined numbers of characters,








	and compares the first and second generated character strings with unavailable character strings associated with unavailable vehicle number plates; 	

	receive, from the server and based on the comparison of the first and second generated character strings with the unavailable character strings associated with the unavailable vehicle number plates, available character strings; 	cause the display device to display the available character strings; and	receive, via the input device, a selection of at least one of the displayed available character strings in association with an unissued personalized vehicle number plate.
18. A device comprising: 
	an input device; 
	a display device; 
	a processor; 
	a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
	receive, via the input device, individual identifying content; 	communicate the received individual identifying content to a server that generates, via an application of a rules-based algorithm to the received individual identifying content, a first plurality of character strings of a predetermined number of characters by (a) interposing one or more characters between the received individual identifying content, or (b) prefixing or suffixing one or more characters to the received individual identifying content, separate from the generation of the first character strings derived from the application of the rules-based algorithm to the received individual identifying content, generates, via an application of a hybrid-type algorithm to the same received individual identifying content that the rules-based algorithm was applied to, a second plurality of character strings of a range of predetermined numbers of characters by (i) replicating at least one of the characters of the received individual identifying content to produce a first generation set of character strings, (ii) for each member of the first generation set, replicating at least one of the characters to produce a second generation set of character strings, and (iii) repeating (ii) for each member of the second generation set until a predetermined maximum number of characters is obtained in the generated set of character strings, and compares the first and second generated character strings with unavailable character strings associated with unavailable vehicle number plates, wherein the hybrid-type algorithm is different from the rules-based algorithm; 	receive, from the server and based on the comparison of the first and second generated character strings with the unavailable character strings associated with the unavailable vehicle number plates, available character strings; 	cause the display device to display the available character strings; and 	receive, via the input device, a selection of at least one of the displayed available character strings in association with an unissued personalized vehicle number plate.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansen (US Patent No. 6963871; hereinafter “Hermansen”) in view of Francis (US PG Pub 20140250021).
	As per claims 1, 6, 13 and 18, Hermansen discloses:	A personalized vehicle number plate generation computer system, method, non-transitory computer readable medium and device comprising:	a processor (Hermansen; Col. 6, lines 30-42 – linguistic processors); 	a memory device that stores a plurality of instructions that, when executed by the processor (Hermansen; Col. 6, lines 50-52 – High frequency name processor 316 accesses a high frequency name data store of names that occur frequently in particular cultures), cause the processor to:	receive individual identifying content (Hermansen; Fig. 6, name classifier; Col. 8, lines 26-43 – input name into name classifier); 	generate a first plurality of character strings of a predetermined number of characters, wherein the generation of the first character strings derived from an application of a rules-based algorithm to the received individual identifying content (Hermansen; Col. 10, lines 20-56 – generate keys using IPA algorithm for name searching. The system generates multiple keys in IPA representation for most names, since most names have multiple possible pronunciations. A different rule set is preferably generated for each ethnic origin of the name, since pronunciations of apparently similar names may vary significantly based on origin); 	separate from the generation of the first character strings derived from the application of the rules-based algorithm to the received individual identifying content, generate a second plurality of character strings of a range of predetermined numbers of characters, wherein the generation of the second character strings is derived from an application of a hybrid-type algorithm to the same received individual identifying content that the rules-based algorithm was applied to, and the hybrid-type algorithm is different from the rules-based algorithm (Hermansen; Col. 10, lines 20-56 – IPA algorithm generates a second key using a different rule set based on a different pronunciation of the name); 	compare the first and second generated character strings with unavailable character strings (Hermansen; Col. 11, lines 25-38 - Retrieval module 110 retrieves records matching the keys (IPA or other culture-specific keys) generated by the operation of the first three modules. These records are then provided to precision filter and sorting module 112, which compares each record to the query name to determine a similarity/equivalence measurement defining the "distance" between the query name and the record name); 	cause a presentation of available character strings said presentation being based on the comparison of the first and second generated character strings with the unavailable character strings (Hermansen; Fig. 8; Col. 11, lines 39-42 - the output 114 of precision filter and sorting module 112 is then provided to the user. The output preferably consists of a rank-ordered list of records in descending order of likelihood of matching the query name); 	Hermansen, however, fails to disclose that the items are character strings for selection by the individual as a personalized vehicle number plate.	Francis does teach that the items are character strings for selection by the individual as a personalized vehicle number plate (Francis; p. 0070-0071 - a worker may select a license plate number from a supply of available license plates numbers which has not been associated to another vehicle).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system and method of Hermansen to include that the items are character strings for selection by the individual as a personalized vehicle number plate, as taught by Francis, in order to properly issue and store license plate information associated with a particular vehicle (Francis; p. 0070-0072).
	As per claims 2, 7 and 14, Hermansen in view of Francis disclose:	The personalized vehicle number plate generation computer system and method of Claims 1, 8 and 17, wherein when executed by the processor, the plurality of instructions cause the processor to cause the memory device to periodically store the unavailable character strings associated with the unavailable vehicle number plates locally in a digital trie data structure for comparison with the generated character strings (Hermansen; Col. 12, lines 10-15 - the output of ISDG 204 is search data 220, which is provided to data update and data access applications 222 and from there to the name comparison tools 212 as query and candidate search data 226).
	As per claims 3, 8 and 15, Hermansen in view of Francis disclose: 
The personalized vehicle number plate generation computer system and method of Claims 2, 7 and 14, upon which claims 3, 8 and 15 depend.	And, further Francis teaches wherein when executed by the processor, the plurality of instructions cause the processor to periodically import, from a remote database, a substantially real-time record of the unavailable character strings associated with the unavailable vehicle number plates (Francis; Fig. 6, item 625; p. 0061 - The database module 625 may comprise a relational database such that relationships between the data, such as which license plate number is assigned to which vehicle; such a database is a remote database as shown in Fig. 6 because the user 105 is shown to be remotely accessing it through communications module 635).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system and method of Hermansen to include wherein when executed by the processor, the plurality of instructions cause the processor to periodically import, from a remote database, a substantially real-time record of the unavailable character strings associated with the unavailable vehicle number plates, as taught by Francis, in order to properly issue and store license plate information associated with a particular vehicle (Francis; p. 0070-0072).
	As per claims 4, 9 and 16, Hermansen in view of Francis disclose:	The personalized vehicle number plate generation computer system and method of Claims 3, 8 and 15, wherein when executed by the processor, the plurality of instructions cause the processor to compare the selected at least one of the presented available character strings with the unavailable character strings associated with the unavailable vehicle number plates imported from the remote database to confirm availability of the selected at least one of the available character strings (Hermansen; Col. 11, lines 25-38 - Retrieval module 110 retrieves records matching the keys (IPA or other culture-specific keys) generated by the operation of the first three modules. These records are then provided to precision filter and sorting module 112, which compares each record to the query name to determine a similarity/equivalence measurement defining the "distance" between the query name and the record name).
	As per claims 5, 10 and 17, Hermansen in view of Francis disclose:	The personalized vehicle number plate generation computer system and method of Claims 1, 6 and 13, wherein when executed by the processor, the plurality of instructions cause the processor to combine the first and subsequent sets of the character strings to provide the second plurality of character strings of the range of predetermined numbers of characters (Hermansen; Col. 10, lines 20-56 – IPA algorithm generates a second key using a different rule set based on a different pronunciation of the name).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	McCauley (US PG Pub 20170308906) discloses systems and methods are provided for updating a vehicle record maintained in an MVD database through the steps of: issuing a temporary registration permit (TRP) at a dealer; issuing a title and a registration at a fiduciary; recording a lien associated with the title; and releasing the lien (McCauley; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658